            Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 1 of 6
                                                                                              FILED




                                                                                           8:54 am, 4/29/20
                        IN THE UNITED STATES DISTRICT COURT
                                                                                         Margaret Botkins
                                                                                          Clerk of Court
                             FOR THE DISTRICT OF WYOMING



KATHY MONTGOMERY,

                       Plaintiff,

    v.                                                         Case No. 20-CV-61-J

GUERNSEY WY ET AL ,

                       Defendant.



    ORDER REQUIRING JOINT REPORT OF MEETING AND PROPOSED JOINT
              DISCOVERY AND CASE MANAGEMENT PLAN
             AND SETTING INITIAL PRETRIAL CONFERENCE


         This matter has come before the Court for consideration and it appears that a scheduling

conference with the Court is appropriate and should be held. To that end, it is hereby

         ORDERED that the parties shall meet and confer to discuss and prepare a Joint Report of

Meeting and Proposed Joint Discovery and Case Management Plan before the Initial Pretrial

Conference is held. They shall prepare a Joint Report of Meeting and Proposed Joint Discovery and

Case Management Plan, which shall be submitted seven (7) calendar days prior to the date of the

Initial Pretrial Conference, in the form attached to this Order.

         It is further ORDERED that an Initial Pretrial Conference shall be held on the 28th day of

May, 2020, at 10:30 a.m., in this Court’s Chambers, 2120 Capitol Avenue, Room 2018, Cheyenne,


                                                  1
           Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 2 of 6




Wyoming. Parties shall be prepared to discuss scheduling and all of those matters addressed in the

Joint Report of Meeting and Proposed Joint Discovery and Case Management Plan. They shall have

their calendars available and must be able to commit to deadlines established at the Initial Pretrial

Conference by the Court.

       The parties are also advised they should become familiar with the Local Rules for the United

States District Court of Wyoming and the Court Procedures for the Honorable Alan B. Johnson.

These documents are available on the Court’s website, http://www.wyd.uscourts.gov.




       Dated this 29th day of April, 2020.



                                              ______________________________
                                                  _______
                                                       _ _____________
                                              ALAN B. JOHNSON
                                              UNITED STATES DISTRICT COURT




                                                 2
              Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 3 of 6




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF WYOMING


[Plaintiff(s)],

        Plaintiff(s),

        vs.                                                    Case No.

[Defendant(s)],

        Defendant(s).


                                 JOINT REPORT OF MEETING
                                                 and
          PROPOSED JOINT DISCOVERY AND CASE MANAGEMENT PLAN
                   Under Rule 26(f) of the Federal Rules of Civil Procedure
       (Please restate the instruction in bold before furnishing the responsive information.)

          (The parties’ proposed plan is subject to revision and modification by the
                           Court at the Initial Pretrial Conference.)


1.      State where and when the conference among the parties required by Rule 26(f) of the
        Federal Rules of Civil Procedure was held, and identify the counsel for each party
        or any unrepresented pro se individual who attended. The name of the participant,
        address, bar number (where applicable), telephone and fax numbers, and email
        addresses must be provided.

2.      List the cases related to this one that are pending in any state or federal court with
        the case number and court, and state how they are related.

3.      Briefly describe what this case is about.

4.      Specify the allegations providing the basis for federal jurisdiction.

5.      Name the parties who disagree with the plaintiff’s jurisdictional allegations and state

                                                    3
           Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 4 of 6




      their reasons for disagreement.

6.    Discuss whether or not the case is complex. If the parties believe that the case is
      complex, explain why and be prepared to address this issue, including scheduling
      and case management considerations in particular, during the Initial Pretrial
      Conference.

7.    List anticipated additional parties that should be included, when they can be added,
      and by whom they are wanted.

8.    List anticipated interventions.

9.    Describe class-action issues, if any.

10.   State whether each party represents that it has made the initial disclosures required
      by Rule 26(a). If not, describe specifically the arrangements that have been made to
      complete the disclosures.

11.   Describe the proposed agreed discovery plan, including:

      a.      Responses to all the matters raised in Rule 26(f).

      b.      When and to whom the plaintiff anticipates it may send
              interrogatories.

      c.      When and to whom the defendant anticipates it may send
              interrogatories.

      d.      Of whom and by when the plaintiff anticipates taking oral
              depositions.

      e.      Of whom and by when the defendant anticipates taking oral
              depositions.

      f.      (i)    Specify the date experts for plaintiff (or party with the
                     burden of proof on an issue) will be designated and
                     their reports provided to the opposing party.

              (ii)   Specify the date experts for defendant will be
                     designated and their reports provided to the opposing
                     party.


                                                4
           Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 5 of 6




      g.      List expert depositions the plaintiff (or the party with the burden of
              proof on an issue) anticipates taking and their anticipated completion
              dates. See Rule 26(a)(2)(B) (expert report).

      h.      List expert depositions the defendant (or opposing party) anticipates
              taking and their anticipated completion dates. See Rule 26(a)(2)(B)
              (expert report).

      i.      Indicate whether the parties have conferred with their clients
              regarding obligations concerning electronically stored information.
              Also identify limitations on discovery of electronically stored
              information, as contemplated by Federal Rule of Civil Procedure
              26(b)(2)(B) and the Local Rules of this Court.

      j.      Discuss the scope and limits of planned discovery. Identify how the
              parties will ensure that anticipated discovery will be proportional to
              the needs of the case, and address each of those considerations set
              forth in Rule 26(b) regarding the scope of discovery in general.

12.   If the parties have not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

13.   Specify the discovery beyond initial disclosures that has been undertaken to date.

14.   State the date the parties believe planned discovery can reasonably be completed.

15.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed during your Rule 26(f) meeting.

16.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

17.   From the attorneys’ discussions with the client(s), state the alternative dispute
      resolution techniques that may be reasonably suitable.

18.   State whether a jury demand has been made and if it was made on time.

19.   Specify the number of hours it is expected that it will take to present the evidence in
      this case.

20.   List pending motions that could be ruled on at the Initial Pretrial Conference.


                                                5
         Case 2:20-cv-00061-ABJ Document 9 Filed 04/29/20 Page 6 of 6




21.   List other pending motions, if any.

22.   Indicate other matters peculiar or unique to this case, including discovery, that
      deserve the special attention of the Court at the Initial Pretrial Conference.

23.   Indicate whether the parties anticipate any amendments to the pleadings.

24.   List the names, bar numbers, addresses, email addresses, and telephone numbers for
      all counsel. List the names, addresses, email addresses and telephone numbers for
      all parties and unrepresented pro se litigants.

____________________________                              _________________________
Counsel for Plaintiff(s)                                  Date



____________________________                              _________________________
Counsel for Defendant(s)                                  Date



____________________________                              _________________________
Counsel for Third Party                                   Date




                                              6
